IN THE UNITED STATES DISTRICT COURT
FOR '1`1~113 NORTHERN DISTRICT OF T'EXAS
DALLAS DIVlSlON

UNI'I`ED STATES OF AMERICA

V» CASE NO.: 3:16~CR-005 16».1.12

W>OO'>CO>¢O'>COJ

WADE` NEAL BARKER (03)

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THI§
UNITED S'I`ATES MAGISTRATE JUDGE CDNCERNING PLEA OF GUIL'I'Y

At`ter revi§wing all relevant matters of record inc}uding the Notice Regarding Entry of a Plea oquilty, the Consent
of the defendant, and the Report and Recommendation Conceming Plea of Guitty of the United States Magistrate lodge
and no objections 1hereto having been filed within fourteen days of service in accordance with 28 U S. C. § 636{1))(1), the
undersigned Distri:ct J`udge is of the opinion that the Report and Recommendation of the Magistrate judge concerning die
Plea of Guilty is correct and it is hereby accepted by the Court Accordrngly, the Court accepts the plea of guilty and
WADE NEAL BARKER 1s hereby adjudged guilty of 18 U. S C § 371, nameiy, Conspiracy to Pey and Receive Heaith
Care Bribes and Kickbacks and 18 U. S C § 1952 and 2, namely, Travel Act and Aiding and Abetting Sentence will be
imposed in accordance with the Ccult's scheduling order.

[:] The defendant is ordered to remain in custody

The Court accepts the findings of the United States Magistrate Judge by clear and convincing evidence that the
defendant 15 not likely to 11ee cr pose a danger to any other person or the community 1t' released and should therefore
be reieased under § 3142(13) 01 (c)

13 Upon motion, this matter shah be set t`or hearing before the United States Magistrate .ludge who set the conditions
of release for determination by clear and convincing evidence of whether the defendant is likely to flee or pose a
danger to any other person or the community if released under § 3142(1)) or (c).

ij Tlie defendant is not ordered detained pursuant to 18 U.S.C. § 3143(11)(2) pending determination of whether it has
been clearly shown that there are exceptional circumstances under § 3145(12) Why the defendant should not be
detained under § 3143(21)(2), and whether it has been shown by clear and convincing evidence that the defendant is
not likely 10 flee or pose a danger to any other person or the community if released under § 3142(1)) or (c). ',l`h,is
matter shall be referred to the United States Magistrate lodge Who set the conditions of release

1_
1

sIGNED this 313 day 01 " 2018.

 

 

JACKZ?;U nw
UNITE es ols'ralcr 111 cs

